Murray, C. J., delivered the opinion of the Court.
Heydenfeldt, J., concurred.
The plaintiff declares upon a written contract, entered into between himself and Bradley & Co.
It is evident, that he cannot recover against the corporation, as the contract was not made by it. If, however, the circumstances of the case were such, as to raise the presumption that the corporation was cogniz ant of the deceit practiced; and fraudulently participated in it, by availing itself of the plaintiff’s labor, it is liable, not upon the written agreement, but for work and labor, and the declaration should have contained a count to this effect.
Judgment reversed and cause remanded, with leave to the plaintiff to amend his declaration.